Worden, J.
Action by Price against Brouse. Judgment for the plaintiff.
There were two paragraphs in the complaint, to which a joint demurrer was filed and overruled. This ruling is assigned for error. No objection is pointed out to one of the paragraphs, and we think none exists; hence, the ruling on the demurrer was right. We have not examined the other paragraphs as the judgment must be affirmed whether that be deemed good or bad.
The only other questions raised-are such as can be presented by bill of exceptions only, and there is none in the record. The Court gave twenty days within which to file a bill of exceptions, and none was filed within that time. The Court was applied to for leave to file the bill after the time limited, but the application was refused. The bill it seems was signed by the Judge, in time to have had it filed within the time limited, but about that time the attention of the appellant “was called to some other important professional business, and he thinks the filing was thereby overlooked at the time, and slipped his memory until the time had expired.”
. It is clear that this was not a proper case for granting leave to file a bill of exceptions after the time limited, even if it could be done in any case.
Brouse $ Havens, for the appellant.
N. B. Linsday, for the appellee.

Per Curiam.

The judgment below is affirmed, with costs, and 1 per cent, damages.